   Case 1:21-cv-00849-STV Document 2-1 Filed 03/23/21 USDC Colorado Page 1 of 2




     DISTRICT COURT, DENVER COUNTY
     STATE OF COLORADO                                         DATE FILED: November 19, 2020 12:39 PM
                                                               FILING ID: 8F64B49A870EA
     1437 Bannock Street                                       CASE NUMBER: 2020CV33951
     Denver, CO 80202
     Plaintiff: ORLEN SEALAND,
                                                                             ▲Court Use Only▲
     v.

     Defendant: JOHN DOE, Individual,
                And
                ENTERPRISE HOLDINGS, Inc.,
                d/b/a ENTERPRISE RENT-A-CAR

     Attorneys for Plaintiff:

     LAW OFFICE OF MICHAEL FOSSENIER, LLC                             Case Number:
     Michael P. Fossenier, Esq., #17804
     4100 E. Mississippi Avenue, 19 Floor
                                        th                            Courtroom/Division:
     Denver, CO 80246
     720-495-7029 Phone
     303-583-8344 Fax
     Email: mike@fozlaw.com


       DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING
          OF COMPLAINT, COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY
                                  COMPLAINT

1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-claim
   or third party complaint in every district court civil (CV) case. It shall not be filed in Domestic
   Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Mental Health (MH)
   cases. Failure to file this cover sheet is not a jurisdictional defect in the pleading but may result in
   a clerk’s show cause order requiring its filing.

2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box below if this
   party asserts that C.R.C.P. 16.1 does not apply):

         This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar expedited
          proceeding, or

   X This party is seeking a monetary judgment against another party for more than $100,000.00,
     including any penalties or punitive damages, but excluding attorney fees, interest and costs, as
     supported by the following certification:
  Case 1:21-cv-00849-STV Document 2-1 Filed 03/23/21 USDC Colorado Page 2 of 2




             By my signature below and in compliance with C.R.C.P. 11, based upon information
             reasonably available to me at this time, I certify that the value of this party’s claims
             against one of the other parties is reasonably believed to exceed $100,000.”

      Or

       Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does not apply to
      this case.

3. X This party does make a Jury Demand at this time. See C.R.C.P. 38. (Checking              this
   box is optional.)

   Respectfully submitted this 19th day of November, 2020.

                                        LAW OFFICE OF MICHAEL P. FOSSENIER, LLC

                                        Duly signed original on file
                                        //ss// Michael P. Fossenier
                                        Michael P. Fossenier, Esq., #17804
                                        Attorney for Plaintiff
